Citation Nr: 0031413	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-15 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss, and if the claim is reopened, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
June 1965.  

This case come to the Board of Veterans' Appeals (Board) from 
an October 1997 RO decision which denied an application to 
reopen a claim for service connection for bilateral hearing 
loss.  

In March 1999, the Board remanded the case to the RO for the 
purpose of providing the veteran with a requested Travel 
Board hearing, but the veteran later withdrew his request for 
such a hearing.  In August 2000, the Board remanded the case 
to the RO for consideration of additional evidence submitted 
by the veteran, and the RO thereafter continued to deny the 
requested benefit.


FINDINGS OF FACT

1.  In August 1994, the RO denied an application to reopen a 
claim for service connection for bilateral hearing loss, and 
the veteran did not appeal this determination.  He has since 
again applied to reopen the claim.  Some of the evidence 
received since the August 1994 RO decision has not been 
considered previously and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

2.  Based on consideration of all the evidence of record, the 
veteran's bilateral hearing loss began during his active 
military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented since the 
August 1994 final RO decision, and the claim for service 
connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (2000).

2.  The veteran's bilateral hearing loss was incurred during 
his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Army from June 
1962 to June 1965.  His military occupational specialty was 
heavy vehicle driver.  

Service medical records reflect, in pertinent part, that the 
veteran underwent an enlistment examination in March 1962.  
In a medical history form for that examination, he denied any 
history of ear trouble or having worn hearing aids.  Upon 
examination, his ears were normal.  Audiological evaluation 
revealed that pure tone thresholds in decibels (after 
converting results reported by ASA standards to current ISO 
standards) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
X
20
LEFT
20
20
20
[blank]
35
  
In September 1962 and November 1962, the veteran underwent 
audiological evaluations, neither of which reflected 
significant change in hearing when compared with his entrance 
examination results. 

On medical history forms dated in June 1963 and April 1965, 
the veteran denied ever having worn hearing aids.  On the 
April 1965 form for his separation examination, he reported 
having ringing in both ears, but did not specifically 
complain of any hearing loss.  Upon his April 1965 separation 
examination, his ears were normal.  Audiological evaluation 
revealed that pure tone thresholds in decibels (after 
converting results reported by ASA standards to current ISO 
standards) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
[blank]
25
LEFT
5
0
0
[blank]
5
  
In June 1965, the veteran filed a claim concerning service 
connection for sinus and allergy problems.  He did not 
reference any hearing loss at this time.

During an October 1965 VA examination, the veteran did not 
specifically complain of hearing loss, but he complained of 
ringing in his ears.  Whispered and conversational voice 
hearing was 20/20 bilaterally.  Tinnitus was diagnosed.

Private medical records show that in late December 1969 the 
veteran complained of ringing in his ears and reduced 
hearing, and he gave a history that his problem started in 
service in 1964.  Audiology testing was ordered and performed 
in early January 1970; the testing showed high frequency 
hearing loss in both ears.  Medical records from October 
1973, August 1979, and October 1983 also note bilateral high 
frequency hearing loss and tinnitus.

In June 1984, the veteran filed a claim for service 
connection for hearing loss.  In related written statements 
he claimed that this problem began in October-November 1962, 
although it was not serious enough to warrant medical 
attention, when he was attending heavy equipment mechanical 
school.  He reported he had difficulty hearing on and off 
throughout his tour of duty and, on occasion, had gone to a 
post dispensary.  The veteran further detailed his in-service 
symptoms, although he primarily referred to tinnitus.  He 
described how his hearing loss interfered with his career as 
an occupational therapist.

By a June 1984 rating decision, the RO denied service 
connection for bilateral hearing loss.  The veteran appealed 
this decision.

In a January 1985 statement, an individual said that he had 
been stationed with the veteran in service, during which time 
the veteran suffered from hearing problems and reported to 
sick call for treatment.   

The veteran testified at an RO hearing in June 1986.  He 
denied having any problems with his hearing before service.  
After entrance into service, he said, he initially started 
out as a heavy equipment mechanic, then was transferred to a 
motor pool.  This involved working around a lot of loud 
noises, according to the veteran.  He said he was given ear 
plugs but they were not sufficient for noise blockage.  He 
reported that he had led a very quiet life since discharge, 
not having worked in any mining, blasting, or construction 
jobs.  

In a June 1987 decision, the Board denied the veteran's claim 
for service connection for bilateral hearing loss.  The Board 
granted service connection for tinnitus. 

A March 1988 VA audiology examination revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
40
80
75
LEFT
10
15
30
80
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The veteran was diagnosed as having, in pertinent part, 
bilateral moderate sensorineural hearing loss with tinnitus.

In a statment dated in February 1989, the veteran essentially 
asserted that he had been exposed to many acoustical traumas 
during active duty.  Specifically, he asserted that during 
basic training he was not given adequate ear protection.  
Rather he was told to stick his fingers in his ears, which he 
found difficult to do while firing a weapon.  On an 
infiltration course, he was reportedly caught between two 
explosive bunkers which detonated simultaneously.  The 
veteran also asserted that he had been exposed to loud engine 
noises while in heavy equipment mechanic school, again 
without adequate ear protection.  He said that he had been 
exposed to noise from both light and heavy vehicles during 
his assignment to a motor pool.  The veteran also reported 
that he had been exposed to noise from helicopters, explosion 
simulators, and weapons fire, all without adequate ear 
protection.  

The veteran testified before an RO hearing officer in April 
1989, in conjunction with a claim for an increased rating for 
his service connected tinnitus.  The veteran essentially 
reasserted that he had been exposed to various loud noises 
during active duty, from training explosions, weapons fire, 
vehicle engines, and helicopters, all without adequate ear 
protection.

In March 1990, the veteran filed a written statement 
indicating that he was seeking service connection for 
bilateral hearing loss.  He asserted that he had had problems 
with his hearing since discharge.

In a May 1990 written statement, the veteran reported having 
symptoms of increased difficulty hearing in the prior five 
years.    

In July 1990, the veteran submitted private medical records 
showing outpatient treatment for bilateral hearing loss with 
tinnitus in July 1979.  These records also include a 
duplicate copy of the August 1979 audiogram report summarized 
above.  The records note he gave a history of noise exposure 
in service.  The records also include a report of an October 
1989 audiogram which revealed bilateral high frequency 
sensorineural hearing loss.  

In August and September 1990 rating decisions, the RO 
continued to deny service connection for bilateral hearing 
loss.  The veteran was notified and did not appeal.

In a July 1993 written statement, the veteran again claimed 
service connection for hearing loss.  By an August 1993 
letter, the RO told him that he had to submit new and 
material evidence to reopen his claim.

In a statement dated in September 1993, and received by the 
RO in March 1994, the veteran again claimed service 
connection for hearing loss.  He again asserted that he had 
been exposed to excessively loud noises during active duty 
without proper ear protection. 

With the statement which was received in March 1994, the 
veteran submitted additional medical records.  A March 1993 
private audiology report notes bilateral hearing loss, a 
history of noise exposure in service and from 43 years of 
hunting, as well as a history of noise in the ears and 
hearing loss related to service.  The veteran also submitted 
VA outpatient records from June and July 1993 which note 
hearing loss and tinnitus.  

By an August 1994 rating decision, the RO continued to deny 
service connection for hearing loss.  The veteran was 
notified and did not appeal.

In February 1997, the veteran submitted a number of recent 
medical records in support of a claim for non-service-
connected pension benefits.  These medical records 
incidentally mention hearing loss but primarily concern 
unrelated conditions.

In April 1997, the veteran again claimed service connection 
for hearing loss. 

In September 1997, the veteran underwent a VA audio-ear 
diseases examination.  He again asserted that he had been 
exposed to noise from heavy equipment and helicopters, and 
had seldom used ear protection, during active duty.  
Following the examination, the veteran was diagnosed as 
having mid to high tone sensorineural hearing loss with 
tinnitus.  

By an October 1997 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for hearing loss.  The 
present appeal ensued.

In a March 1998 memorandum, the veteran's representative 
argued, in part, that the veteran's hearing loss was 
associated with his service-connected tinnitus and that both 
conditions came from noise exposure in service. 

A February 1999 VA outpatient record shows the veteran was 
seen by a physician assistant for multiple medical problems, 
and one of the assessments was tinnitus.  This report also 
contains the following text (in all capitals):

[Patient] currently has a [service-
connected] disability for his hearing 
loss and has increased tinnitus.  His 
tinnitus is as likely as not associated 
with this service connected disability.  
The two problems go hand in hand. 

Additional medical records were submitted in December 1999.  
These include records of outpatient treatment for hearing 
loss in September 1993 and February 1996.  

These records also include a May 1999 letter from an 
osteopath, Dr. Elliot Bilofsky,  who noted that the veteran 
presented with a greater than 30 year history of ringing in 
his ears from service.  The veteran was also concerned that 
he had hearing loss which was directly related to noise 
exposure during active duty.  The veteran reported that the 
military had provided him with two hearing aids which 
apparently resulted in little to no effect with the exception 
of making his tinnitus louder.  Other than the military, the 
veteran reported, he had had no other significant noise 
exposure, having worked as an occupational therapist.  The 
doctor's current impression was that the veteran had high 
frequency noise induced sensorineural hearing loss with 
concurrent tinnitus.  An audiogram report, dated in May 1999 
and associated with the doctor's letter, also indicates high 
frequency hearing loss.  

In April 2000, the veteran submitted a copy of a VA 
audiological evaluation conducted in December 1999.  The 
evaluation indicates high frequency hearing loss and 
complaints of tinnitus, and it was noted the veteran wore 
hearing aids.  On the back of this report, the veteran 
essentially detailed the severity of his current hearing loss 
symptoms.  The veteran suggested that his hearing loss was 
associated to his service connected tinnitus, and he said he 
had been told by medical personnel that these two conditions 
were related.

II.  Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection will be rebuttably presumed for 
certain chronic diseases, including sensorineural hearing 
loss, when manifest to a degree of 10 percent or more within 
one year after the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Secondary 
service connection may be granted when a disability is 
proximately due to or the result of an established service-
connected condition.  38 C.F.R. § 3.310(a).  Impaired hearing 
will be considered to be a disability for VA purposes when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The file shows that the veteran's claim for service 
connection for bilateral hearing loss (or application to 
reopen the claim) was previously denied by final Board and RO 
decisions.  The last such final decision was an unappealed 
August 1994 RO decision which denied an application to reopen 
the claim.  Despite this final 1994 RO decision, the claim 
may be reopened if new and material evidence has been 
received since then; and if the claim is thus reopened it 
will be reviewed on a de novo basis, considering all the 
evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a). 

At the time of the 1994 RO decision, evidence of record 
included service medical records which showed no hearing loss 
during the veteran's 1962-1965 active duty.  The veteran did 
have complaints of tinnitus in service, and tinnitus has been 
service connected.  Evidence available at the time of the 
1994 RO decision also included post-service medical records 
showing a complaint of hearing loss in late 1969, several 
years after service, and medical records from early 1970 and 
thereafter confirmed hearing loss.  A number of statements by 
the veteran asserted that his hearing loss was the result of 
noise exposure in service.  Since the 1994 RO decision, the 
veteran has submitted a number of additional medical records 
and his own statements, and much of this material is 
cumulative and redundant, not new evidence.  However, some of 
the additional medical records contain new information, 
including opinions suggesting a link between the veteran's 
current hearing loss and service.  The Board finds those 
particular medical records to constitute both new and 
material evidence which is sufficent to reopen the claim for 
service connection for bilateral hearing loss.

Inasmuch as the claim for service connection for bilateral 
hearing loss has been reopened, the next question is whether, 
based on all the evidence, service connection is warranted.  

The absence of medically documented hearing loss during the 
veteran's 1962-1965 active duty is evidence against the claim 
for service connection.  There is no indication that 
sensorineural hearing loss was manifest to a compensable 
degree within the year after service, as required for a 
presumption of service connection.  As noted, hearing loss is 
first medically noted in late 1969.  However, service 
connection is still possible for a condition first diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The veteran is already 
service-connected for tinnitus which has been medically 
associated with noise exposure in service.  He now has a 
hearing loss disability of both ears within the standards of 
38 C.F.R. § 3.385, and such hearing loss is shown to be 
sensorineural in nature, which is commonly associated with 
noise exposure.  No doubt the veteran had exposure to loud 
noise in service, although, despite his statements to the 
contrary, he also had occasions of loud noise exposure before 
and after service (see, e.g., 1993 medical record referring 
to 43 year history of noise exposure while hunting).  The 
emphasis in the medical history records has been noise 
exposure in service.  Some clinicians (see, e.g., February 
1999 VA outpatient record and May 1999 statement by Dr. 
Bilofsky) have indicated that the veteran's hearing loss and 
service-connected tinnitus are of common etiology and due to 
noise exposure.  

From all the evidence it may be inferred that the veteran's 
bilateral hearing loss, even though it was first medically 
documented a few years after service, began with noise 
exposure during active duty, the same noise exposure which 
led to his service-connected tinnitus.  With application of 
the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's bilateral hearing loss began 
during his active duty.  Bilateral hearing loss was incurred 
in service, and service connection for the disability is 
warranted.


ORDER

The claim for service connection for bilateral hearing loss 
is reopened, and service connection for bilateral hearing 
loss is granted.



		
L. W. Tobin
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 10 -


